     Case 2:20-cv-00980-WBV-DPC Document 23 Filed 04/06/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA


AHMED BAQER, ET AL.                                        CIVIL ACTION

VERSUS                                                     NO. 20-980-WBV-JCW

ST. TAMMANY PARISH GOVERNMENT, ET AL.                      SECTION: D (2)


                                      ORDER
      Before the Court is Plaintiffs’ Motion for Preliminary Injunction (R. Doc. 12).

The Magistrate Judge previously granted Plaintiffs’ Ex Parte Motion for Expedited

Hearing on Plaintiffs’ Motion for Preliminary Injunction (R. Doc. 14), and set the

matter for a hearing by telephone on April 7, 2020, at 10:00 a.m. (R. Doc. 16).

      After reviewing the Motion for Preliminary Injunction and learning that all

parties have not consented to proceed before the Magistrate Judge, the Court finds

that this matter should be determined by the undersigned District Judge.

      Accordingly,

      IT IS HEREBY ORDERED that the automatic referral issued in this matter

pursuant to Local Rule 73.2 is VACATED. All further proceedings will be held before

the District Judge.

      IT IS FURTHER ORDERED that the hearing previously set for Tuesday,

April 7, 2020, at 10:00 a.m., is hereby converted to a telephone status conference
     Case 2:20-cv-00980-WBV-DPC Document 23 Filed 04/06/20 Page 2 of 2




with counsel. The Court will set a new hearing date, on an expedited basis, on the

Motion for Preliminary Injunction during the telephone status conference.

      New Orleans, Louisiana, April 6, 2020.




                                      ______________________________
                                      WENDY B. VITTER
                                      United States District Judge
